PER CURIAM.
David Wright appeals a final order denying his rule 3.850 motion for post-conviction relief. The motion alleged two grounds for relief: (1) that the state presented insufficient evidence to prove that he possessed and had knowledge of the cocaine that he was charged with trafficking, and (2) that his appellate counsel was ineffective for failing to raise on direct appeal the sufficiency of the evidence presented at trial on possession.
We affirm the circuit court’s denial of the first ground for relief challenging the sufficiency of evidence presented at trial. *119However, we vacate the portion of the order ruling on the claim of ineffective assistance of appellate counsel as the circuit court was without jurisdiction to rule on that issue. Such a claim must be raised by petition for writ of habeas corpus directed to the appellate court that considered the appeal. Knight v. State, 394 So.2d 997 (Fla.1981); Ragan v. Dugger, 544 So.2d 1052 (Fla. 1st DCA 1989).
AFFIRMED IN PART and VACATED IN PART.
ZEHMER, BARFIELD and MINER, JJ., concur.